Citation Nr: 1003735	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  07-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Entitlement to service connection for a mental disorder, 
to include post traumatic stress disorder (PTSD).

2. Entitlement to service connection for severe headaches as 
secondary to PTSD.

3. Entitlement to service connection for loss of weight as 
secondary to PTSD.

4. Entitlement to service connection for hypertension as 
secondary to PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from July 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
PTSD; for severe headaches secondary to PTSD; for loss of 
weight secondary to PTSD; and for hypertension secondary to 
PTSD.  In May 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge.

The Board has broadened the appealed claim for service 
connection for PTSD to also include service connection for a 
mental disorder other than PTSD, based on a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court) finding that a claim for PTSD, where the record 
reasonably indicates the presence of another psychiatric 
disability, must also be considered as a claim for the other 
psychiatric disability.  The Court's rationale, in short, is 
that the Veteran cannot be held to a medical level of 
understanding of differences between various psychiatric 
disorders, so that his claim for the one also must be 
considered a claim for other psychiatric disability as well.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The preponderance of the medical evidence is against a 
showing that the Veteran currently has a diagnosis of PTSD 
that can be causally linked to an inservice stressor event.

2.  The evidence of record does not show a prior diagnosis of 
PTSD based on an independently verifiable inservice stressor.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran has a mental 
disorder, to include PTSD, related to any incident or event 
in military service; in addition, no psychosis was manifested 
within one year after service.

4.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's headaches are related to 
his active service or to a service-connected disability.

5.  The preponderance of the competent evidence of record is 
against a finding that the Veteran has a disability 
manifested by loss of weight that may be related to a 
service-connected disability.

6.  The preponderance of the competent evidence of record is 
against a finding that the Veteran's hypertension is related 
to his active service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  A mental disorder, to include PTSD, was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

2.  Headaches were not incurred in or aggravated by active 
service, and are not due to, the result of, or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The reported loss of weight was not incurred in or 
aggravated by active service, and is not due to, the result 
of, or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).

4.  Hypertension was not incurred in or aggravated by active 
service, and is not due to, the result of, or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA 
notice should be presumed prejudicial, and that VA must bear 
the burden of proving that such an error did not cause harm.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the 
United States Supreme Court (Supreme Court) has recently 
reversed that decision, finding it unlawful in light of 38 
U.S.C.A. § 7261(b)(2), which provides that, in conducting 
review of a decision of the Board, a court shall take due 
account of the rule of prejudicial error.  The Supreme Court 
in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2004, February 2005, and 
April 2005, that fully addressed the notice elements and was 
sent prior to the initial RO decision in this matter.  These 
letters informed the Veteran of what evidence was required to 
substantiate the claims and of the Veteran's and VA's 
respective duties for obtaining evidence.  The Board also 
notes that the RO sent the Veteran a letter in January 2007 
informing him of how disability ratings and effective dates 
are assigned.  See Dingess v. Nicholson, supra.  Moreover, he 
has not demonstrated any error in VCAA notice, and therefore 
the presumption of prejudicial error as to such notice does 
not arise in this case.  See Sanders v. Nicholson, supra.  
Thus, the Board concludes that all required notice has been 
given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claims.  The RO has 
obtained the Veteran's VA and private treatment records, and 
a VA examination was conducted in December 2005.  The Board 
finds that the December 2005 VA examination was adequate and 
included a review of the claims folder and a history obtained 
from the Veteran.  Examination findings were reported, along 
with diagnoses/opinions, which were supported in the record.  
The examination report is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  

The Board notes that the Veteran was not scheduled for a VA 
examination to specifically determine whether he has a mental 
disorder, other than PTSD, that may be related to service, or 
whether his headaches or hypertension are related to service.  
Pursuant to 38 C.F.R. § 3.159(c)(4), VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim but (1) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service.  The third part could 
be satisfied by competent evidence showing post- service 
treatment for a condition or other possible association with 
military service.  

As delineated in 38 C.F.R. § 3.159(c)(4), a VA examination to 
address the question of etiology as related to service is 
required when the Veteran presents a claim for service 
connection in which there was a pertinent event, injury, or 
disease in service; there is evidence of current disability; 
the medical evidence of record does not contain sufficient 
competent medical evidence to decide the claim; and the 
Veteran indicates that the claimed disability or symptoms may 
be associated with service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

With regard to the claim for service connection for a mental 
disorder other than PTSD, there is competent medical evidence 
of a current disability.  There is, however, no competent 
evidence of record (other than the Veteran's lay assertions) 
showing that any mental disorder may be related to service.  
Although he has contended that his depression symptoms had an 
onset in service, his lay statements alone are not competent 
evidence to support a finding on a medical question (such as 
diagnosis or etiology) requiring special experience or 
special knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Additionally, the competent medical evidence of 
record has attributed his depression to other factors - 
including a work-related injury and to his alcohol abuse.  

The Board also notes that the Veteran was not afforded VA 
examinations to address whether his headaches or hypertension 
are related to service.  With regard to hypertension, the 
Board finds insufficient evidence of an event, disease, or 
injury in service upon which a VA examiner's opinion could be 
based to establish an etiology related to service.  Moreover, 
the Veteran's own assertions as to a relationship between the 
claimed disorder and service have been insufficiently 
specific, have been unsupported by corroborating evidence, 
and have herein been found to be outweighed by the absence of 
documented complaints or prior assertions of claimed 
disability, despite ample opportunity for him to provide 
support or greater specifics to support his assertions.  With 
regard to headaches, the Board notes that service treatment 
records (STRs) show that on one occasion he complained of 
headaches and the assessment was tension headaches.  Thus, 
although there was one notation of headaches in service, the 
Board notes that the Veteran's headaches were acute and 
transitory, and were not noted on his separation examination.  
Moreover, there is no competent post-service medical evidence 
linking the Veteran's current headaches to the one date in 
service that he complained of headaches.  Thus, the Board 
finds that the information and competent medical evidence of 
record, as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. § 
3.159(c)(4); McLendon, supra; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003) (there must be some evidence of a 
causal connection between the alleged disability and the 
veteran's military service to trigger VA's obligation to 
secure a medical opinion pursuant to 38 U.S.C.A. § 5103A(d)).

The Board acknowledges the request by the Veteran and his 
representative that he be scheduled for another VA 
examination regarding his PTSD claim.  The Veteran claimed 
that at the time of the VA examination, he was confused 
because he was taking the pain killer, Hydrocodone, and was 
still in pain from a prior cervical surgery.  The Board 
notes, however, that as will be explained below, the 
Veteran's prior statements regarding the in-service stressor 
event have also been inconsistent, and therefore another VA 
examination is not warranted.  

In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
the Board's conclusion that no further notice or assistance 
to the Veteran  is required to fulfill VA's duty to assist 
him in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, supra.

Accordingly, we find VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the Veteran.  The Court 
has held that such remands are to be avoided.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

II. Factual Background

Service treatment records (STRs) show that the Veteran 
complained of headaches on one occasion and the assessment 
was tension headaches.  The entry in his STRs is undated, but 
there are two dates stamps on the page, including March 1976 
and April 1976.  On his separation examination his blood 
pressure reading was 110/80.  

Private treatment records from Dr. Romo, dated from 1990 
through 1996, showed that in January 1990 the Veteran 
complained of headaches after falling on the pavement.  The 
diagnosis was concussion.  He also had several elevated blood 
pressure readings in January 1990.  In February 1993 he 
reported that one month prior he was told he had "borderline 
high", and he also reported having headaches lately.  The 
diagnoses included hypertension.  Subsequent treatment 
records show that he continued to be treated for 
hypertension.  

Private treatment records from Dr. Villa Vicencio, dated from 
2002 through 2004, showed that the Veteran had elevated blood 
pressure readings as early as May 2002.  In October 2004, the 
Veteran admitted to increased alcohol use secondary to 
depression.  He denied headaches.  The assessment included 
depression, and he was to start taking Wellbutrin.  

In a PTSD Questionnaire form submitted by the Veteran in 
2004, he reported that in August 1975 at Fort Hood, he "saw 
a fellow comrade killed by [a] track vehicle".  He indicated 
that J.F.G. also witnessed this horrible accident.  He 
reported that his comrade was Pvt. P.G. who was fatally 
wounded and that this occurred during a  maneuver code named 
"Brave Shield".  

The Veteran also submitted a handwritten statement dated in 
October 1997, which he had apparently prepared as a 
supporting statement for a fellow soldier, J.F.G.  In the 
statement, the Veteran reported he was assigned to the 502nd 
Military Intelligence, 2nd Armored Division at Fort Hood 
between 1973 and 1976.  He reported that in August 1975, he 
and J.F.G. were assigned to the same company, and were 
participating in a maneuver with a code name Bravo Shield.  
He reported that "[a] fellow soldier within our squadron was 
fatally wounded", and that this fellow soldier was Pvt. 
R.P.G. who was "run over by a United States Army Tracked 
Vehicle".  He indicated that the accident mentally affected 
all of his fellow comrades, and that J.F.G. had not been able 
to forget and continued to have flashbacks of this incident.  

In a July 2004 statement, the Veteran's wife reported she 
married the Veteran in January 1974, and that in August 1975 
he was emotional and depressed after coming home.  She 
reported asking the Veteran what was the matter and he 
reportedly "stated that one of his fellow comrades was 
fatally wounded by a United States Army Tracked Vehicle".  
She reported that in October 1997 a fellow comrade, J.F.G. 
came to their home and asked the Veteran to give him a 
statement concerning this military accident.  

In a July 2004 statement, the Veteran reported that in August 
1975 a fellow soldier within their squadron was fatally 
wounded.  He reported that Pvt. R.P.G. was the soldier, and 
it "seemed he was run over by a U.S. Armor tracked vehicle" 
and that he "remember[ed] running over to assist but all 
[he] could see was that there was not much left of [his] 
body".  The Veteran remembered going to the funeral at Fort 
Hood where it was a closed casket and only a picture along 
with his boots and helmet were on display.  

In a February 2005 VA treatment record it was noted that the 
Veteran presented for a new patient check-up and had multiple 
complaints, including headaches.  He reported having 
generalized headaches, daily, for years.  He claimed a long 
history of anxiety and depression.  He reported nightmares 
about seeing his military friend run over, but says he never 
saw combat in service.  His past history included being 
admitted for a suicide attempt and depression 20 years 
previously, and he used Valium for years after that. 

In a March 2005 letter, Dr. Romo, reported treating the 
Veteran from 1990 to 1996, and that the Veteran's initial 
chief complaints were severe headaches, vertigo, and severe 
hypertension.  Dr. Romo reported treating the Veteran for 
these ailments, and that to his knowledge the Veteran 
continued to suffer with these ailments.

Received from the Veteran in April 2005 was a personal 
statement with several attachments.  In his statement he 
reported that his medical records showed he had recurrent 
back pain, stress, and headaches while still in the Army.  
Included in the attachments was an undated document showing 
that the Veteran was seen for increased blood pressure, which 
was found at the time of a "WC injury".  For his 
occupation, there was a notation of welder, U.S. Army, PWBC.  
The assessment was uncontrolled hypertension.  

An April 2005 letter from the Veteran's treating 
psychologist, Dr. Revel, showed diagnoses including PTSD, 
chronic, with delayed onset; major depressive disorder; and 
dysthymic disorder.  His Axis IV psychosocial stressors and 
environmental problems were related to his social/work 
environment and occupational problems.  The psychologist 
indicated that the Veteran qualified for three affective 
disorder diagnoses.  It was also noted that the duration was 
in excess of thirty years, with the Veteran being able to 
function with grossly inadequate treatment.  

An April 2005 Mental Health Evaluation by Dr. Revel showed 
that the Veteran was referred by his primary physician 
because of symptoms and/or indicators of depression, anxiety, 
pain, and posttraumatic stress.  The Veteran had reported 
that since the date of his work-related injury (in February 
2005), he had experienced mental health pain and physical 
limitations which prevented him from working.  With regard to 
the diagnosis of PTSD, Dr. Revel concluded that the duration 
had been for over three years, and that the Veteran had been 
involved in perceived work-related harassment by a supervisor 
over a three year period of time.  In setting treatment 
goals, Dr. Revel listed the Veteran as having PTSD related to 
work injury.  With regard to the diagnosis of severe major 
depression, it was noted that such was related to "injury 
medical condition", Dr. Revel indicated that the duration 
had been for over three years

In a June 2005 letter, the Veteran reported he had been 
admitted to a VA hospital for treatment for hypertension, 
headaches, and weight loss, secondary to his PTSD.  He also 
reported that his physician informed him he would be in the 
hospital for approximately seven days for detox from alcohol 
abuse "initiated from" PTSD.  

A June 2005 VAMC admission note showed that the Veteran's 
chief complaint was that he needed to stop drinking.  He 
reported frequent nightmares related to his PTSD, and stated 
he saw one of his peers get run over by a tank in training.  
His admission diagnoses included PTSD, MDD vs. SIMD, and 
alcohol dependence.

In October 2005, the RO requested verification of the 
Veteran's reported stressor event, noting that the incident 
occurred at Fort Hood in August 1975, while he was assigned 
to the 502nd Military Intelligence, 2nd Armored Division, and 
that the casualty's name was R.P.G.  

In October 2005, USASCRUR (now the U. S. Army and Joint 
Services Records Research Center (JSRRC)) responded that a 
ground reported dated August 21, 1975 verified that PFC 
R.P.G. was crushed by an M60A-2 tank during the attack which 
initiated Exercise Brave Shield XII for the 1st Battalion, 
67th Armor. 

On VA examination in December 2005, the Veteran reported he 
was reminded of the death of a particular soldier who was 
killed on state side maneuvers in 1975.  When questioned on 
depression, the Veteran stated he felt sad all the time and 
had felt this way for the past 15 to 20 years.  He reported 
he had nightmares about his comrade who was killed on 
maneuvers in the United Sates in 1975 when he was run over by 
a track vehicle.  On specific questioning, the Veteran 
reportedly stated that he did not see the solder run over and 
never saw the body of the person killed.  He reported he went 
to the funeral and saw a picture of the man who was killed 
and also his helmet and boots.  He stated that his nightmares 
were about seeing this man run over and killed and seeing the 
body crushed beneath the vehicle.  The examiner noted that 
the Veteran's nightmares were about events that did not occur 
to him and that he was not witness to.  With regard to PTSD, 
the examiner indicated that on close evaluation, the Veteran 
did not appear to meet the criteria for PTSD, and that he did 
not experience or witness, and was not confronted with an 
event or events that actually involved or threatened death or 
serious injury to the integrity of himself or others.  He 
indicated that he did not see the accident that he recalled 
so vividly and never saw the victim's remains, and only 
attended the memorial service for the individual.  The 
examiner noted that the Veteran was post-surgical correction 
of cervical vertebral problems from an on the job injury.  
The examiner opined that while the Veteran was in the area of 
a tragic event in 1975, he did not witness the event and did 
not see the sequelae of the event, and never saw or reviewed 
the remains of the soldier that died as a result of the 
event.  Rather, the Veteran simply attended a memorial 
service after the fact.  The examiner opined that the Veteran 
did not meet the criteria required for a diagnosis of PTSD, 
and noted that his nightmares were not related to an actual 
event that he was reexperiencing or was a part of.  The 
diagnoses included depression, generalized anxiety disorder 
versus anxiety disorder, alcohol induced mood disorder, 
depressed type, and dysthymia

In a January 2006 memorandum, the Veteran's representative 
indicated that after reviewing the RO's December 2005 rating 
decision, some discrepancies were noted.  First, that the 
individual run over by the tank was Private R.D. and not PFC 
R.P.G., and that the incident occurred at Fort Hood and not 
Fort Rucker, during maneuvers called Braveshield while the 
Veteran was a member of the 502nd Military Intelligence.  The 
representative requested that VA resend this information to 
JSRRC for reverification.  

In May 2009 the Veteran testified that his stressor occurred 
while on a one week maneuver called Brave Shield and they 
were out in the field.  He testified they were told not to 
fall asleep because there were a lot of track vehicles in the 
field.  He reported that one of his fellow soldiers fell 
asleep, they heard tanks coming and yelled at him, but then 
saw him get run over by one of the track vehicles.  He 
testified that ever since then he had nightmares and was 
depressed.  He testified that at the VA examination in 
December 2005, he had just had neck surgery and was still in 
pain and taking hydrocodone, which reportedly caused him to 
be confused and not really understand what the VA examiner 
was asking him.  

Treatment records from Dr. Garza showed that in May 2009 the 
Veteran was seen for hypertension, which had first been 
diagnosed five years prior.

III. Analysis

1. Service Connection for a Mental Disorder, to include PTSD

In addressing the Veteran's claim, the Board acknowledges the 
recent ruling by the Court in the case of Clemons v. 
Shinseki, 22 Vet. App. 1 (2009) (per curiam), which clarified 
how the Board should analyze claims for PTSD and other 
acquired psychiatric disorders.  As emphasized in Clemons, 
even though a Veteran may only seek service connection for 
PTSD, such Veteran's claim "cannot be limited only to that 
diagnosis, but must rather be considered a claim for any 
mental disability that may be reasonably encompassed."  Id.  
Essentially, the Court found that a Veteran does not file a 
claim to receive benefits only for a specifically named 
acquired psychiatric disorder, such as PTSD, but in fact 
makes a general claim for whatever mental condition may be 
afflicting the Veteran.  The Board will therefore analyze the 
Veteran's claim in the present appeal under that framework, 
based on the Clemons precedent and appropriate review of the 
evidence of record.

The Veteran contends he developed PTSD basically as a result 
of witnessing a fellow servicemember being run over and 
killed by a tank/track vehicle.

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In order for service connection to be awarded for PTSD, three 
elements must be present:  (1) a current medical diagnosis of 
PTSD in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a causal nexus between current symptomatology and 
a claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor occurred. 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  
With respect to the second element, if the evidence shows 
that the Veteran did not serve in combat with enemy forces 
during service, or if there is a determination that the 
Veteran engaged in combat but the claimed stressor is not 
related to such combat, there must be independent evidence to 
corroborate the Veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  A Veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).

The above cited regulation, 38 C.F.R. § 4.125(a), refers to 
the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, 4th ed. (1994) (DMS- 
IV) as the source of criteria for the diagnosis of claimed 
psychiatric disorders.  DSM-IV provides that a valid 
diagnosis of PTSD requires that a person has been exposed to 
a traumatic event in which both of the following were 
present: (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  The sufficiency of 
a stressor is a medical determination and is presumed by a 
medical diagnosis of PTSD.  Id.

With regard to the claim for service connection for a mental 
disorder, to include PTSD, the Board notes that there is 
competent medical evidence of current disabilities.  VA and 
private  treatment records dated from 2005 showed that the 
Veteran was (at least at some point) diagnosed with PTSD, and 
was also diagnosed variously with major depressive disorder, 
severe depression, and dysthymic disorder.  Although on the 
most recent VA examination in December 2005, the diagnosis 
was alcohol-induced mood disorder, and a notation that the 
Veteran did not meet the criteria for a diagnosis of PTSD, 
the Board recognizes that the Court has held that the 
presence of a chronic disability at any time during the claim 
process can justify a grant of service connection, even where 
the most recent diagnosis is negative.  McClain v. Nicholson, 
21 Vet. App. 319 (2007).

After careful review of the record, however, the Board 
concludes that the preponderance of the evidence is against 
the granting of service connection for PTSD or for any other 
mental disorder.

With respect to the diagnoses of other mental disorders 
(other than PTSD), the Board notes there is no evidence of 
any mental disorder during active military service or for 
many years thereafter.  STRs show no other report or finding 
of depression or any other mental disorder.  As noted above, 
there was no actual diagnosis of any mental disorder until 
many years later, in 2004, when he was prescribed medication 
for depression - which was approximately 28 years after his 
discharge from active duty service.  This gap of years in the 
record militates against a finding that the Veteran suffered 
a chronic mental disability during service, and also rebuts 
any assertion of continuity of symptomatology since 
separation from service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

In this regard, the Board notes the Veteran and his wife have 
reported he suffered from essentially depressive symptoms 
since the tank accident in service.  These reports are 
considered credible lay evidence of symptomatology.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
However, these statements are not considered competent or 
probative evidence of an actual diagnosis of a psychiatric 
disability, or of a causal nexus to service, because neither 
he or his wife are competent, as a layperson, to provide an 
opinion or evidence as to matters involving medical diagnosis 
or etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

What is missing from the record herein is competent medical 
evidence of a link between the Veteran's depression (and 
other mental disorders) and his military service.  As noted 
above, a VA examination was conducted in 2005 and the 
diagnoses included depression, generalized anxiety disorder 
versus anxiety disorder, alcohol induced mood disorder, 
depressed type, and dysthymia.  The Veteran has not submitted 
medical evidence to the contrary.  

While the Veteran has submitted private treatment records 
showing treatment for depression or other mental disorders 
(other than PTSD) since 2004, none of his private medical 
providers have linked any mental disorder to service.  
Although Dr. Revel indicated that the Veteran's mental 
disorder had a duration of 30 years, the Board notes that 
there was no explanation or rationale provided for this 
conclusion, nor was there any mention of the Veteran's active 
duty service.  It appears that Dr. Revel's comments as to the 
duration of the Veteran's mental disorder were derived from 
the Veteran's reports alone.  And while the Veteran is 
competent to report his symptoms, as noted above, the 28 year 
gap between service and the finding of a mental disorder, 
goes against finding a nexus to service and rebuts any 
assertion of continuity of symptomatology since service.  
Maxson v. Gober, supra.  Moreover, Dr. Revel's subsequent 
mental health evaluation in April 2005, showed a diagnosis of 
severe major depression, related to "injury medical 
condition" and the duration was for over three years.  Thus, 
the Board finds the preponderance of the medical evidence is 
against a finding that any mental disorder (other than PTSD) 
may be related to service.

The Board therefore finds that the preponderance of the 
evidence is against the claim for service connection for a 
mental disorder other than PTSD, and the claim must be denied 
in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the PTSD claim, the Board notes that his STRs 
show no complaint, report, or finding of PTSD.  The first 
post-service notation of PTSD was in an April 2005 letter 
from the Veteran's private treating psychologist, Dr. Revel.  
However, that of itself is insufficient to establish service 
connection for such disability.  What is also needed is 
credible supporting evidence that a claimed stressor event in 
service actually occurred, and even an unequivocal medical 
diagnosis of PTSD would not suffice to establish service 
connection for PTSD in the absence of such credible 
supporting evidence.  38 C.F.R. § 3.304(f).  Since it is not 
shown that the Veteran engaged in combat, there must be 
corroborative supporting evidence of an alleged stressor 
event in service.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).

The Veteran essentially contends he developed PTSD as a 
result of witnessing a fellow servicemember being run over 
and killed by a tank.  In that regard the Board notes that 
JSRRC has verified that PFC R.P.G. was crushed by an M60A-2 
tank on August 21, 1975.  Thus, the reported incident has 
been verified, and what is now needed is competent medical 
evidence of a diagnosis of PTSD based on the verified in-
service event.  

As noted above, VA acknowledged that the incident had been 
verified, noting that there was no way of verifying if the 
Veteran actually witnessed the event or not, and thereafter 
sought a VA examination and opinion in this matter.  On VA 
examination in December 2005, the examiner noted that on 
specific questioning, the Veteran reportedly stated he did 
not see the solder run over and never saw the body.  He went 
to the funeral and saw a picture of the man who was killed 
and also his helmet and boots.  The examiner opined that 
while the Veteran was in the area of a tragic event in 1975, 
he did not witness the event and did not see the sequelae of 
the event, and never saw the remains of the soldier that died 
as a result of the event.  Rather, he attended a memorial 
service after the fact.  The examiner opined that the Veteran 
did not meet the criteria required for a diagnosis of PTSD, 
and noted that his nightmares were not related to an actual 
event that he was reexperiencing or was a part of.  The Board 
notes that the sufficiency of a stressor is a medical 
determination, and that the controlling diagnostic criteria 
in DSM-IV specify that a person alleging exposure to a PTSD 
stressor must have experienced, witnessed, or been confronted 
with an event or events that involved actual or threatened 
death or serious injury, or a threat to the physical 
integrity of himself or others.  Thus, the VA examiner has 
basically determined that the stressor, as presented at the 
VA examination was not sufficient for a diagnosis of PTSD.  
As the examiner's opinion is supported by a detailed 
assessment as to why the Veteran's reported stressor does not 
meet the DSM-IV stressor criterion and supporting rationale, 
the Board finds the VA examiner's opinion probative.  

Moreover, the Board notes that the Veteran's reports 
regarding the in-service incident wherein a fellow 
servicemember was run over and killed by a tank have been 
somewhat inconsistent.  In an October 1997 statement, the 
Veteran reported that a fellow soldier had been run over by a 
tracked vehicle and that he and other fellow servicemembers 
had been "mentally affected" by the accident, he did not 
indicate that he (or J.F.G.) actually witnessed the incident.  
Then, in his initial PTSD Questionnaire Form from 2004 he 
reported he "saw" Pvt. P.G. killed by a tank.  In his 
wife's statement, she indicated that in August 1975 the 
Veteran was emotional and depressed after coming home, and he 
reportedly stated that one of his fellow comrades was fatally 
wounded by a tracked vehicle.  In a July 2004 statement from 
the Veteran, he indicated that in August 1975 a fellow solder 
was fatally wounded and it "seemed he was run over by" a 
tracked vehicle, and that he remembered "running over to 
assist" and remembered going to the funeral.  VA treatment 
records dated in February and June 2005 noted that the 
Veteran reported nightmares about seeing his military friend 
run over.  In viewing these various statements by the Veteran 
regarding his in-service stressor event, the Board finds that 
the Veteran has been inconsistent in his reports.  While he 
has been consistent in reporting that a fellow servicemember 
was run over by a tank and killed, he has not been consistent 
as to whether he actually witnessed the event or the 
aftermath, or merely attended the funeral.  While the 
Veteran's most recent testimony in 2009 shows that he now 
reports he did witness his fellow servicemember being killed 
by the tank, and that his reports on the VA examination were 
inconsistent because he was confused due to taking pain 
killers for a recent surgery, the Board finds that he has 
also been inconsistent in the past.  

The Board acknowledges that there have been prior diagnoses 
of PTSD; however, none of the prior diagnoses have been based 
on the verified stressor event.  The Veteran's psychologist, 
Dr. Revel, noted a diagnosis of PTSD in April 2005.  However, 
a review of the records submitted by Dr. Revel show no report 
of or notation of service or of any incident involving a 
soldier being killed by a tank.  Rather, Dr. Revel indicated 
that the Veteran's PTSD was related to a work injury and that 
the duration of PTSD was for over three years.  A June 2005 
VAMC admission record showed that the Veteran reported 
frequent nightmares related to his PTSD and he reported he 
saw a peer get run over by a tank.  The admission diagnoses 
included PTSD.  The Board notes, however, that this document 
(and other documents related to this hospitalization) do not 
include any medical opinions or rationale which diagnose PTSD 
based on the verified in-service event.  

Thus, in the absence of a diagnosis of PTSD based on the 
verified stressor event, the claim for service connection 
must be denied.  The Board is not permitted to accept a 
claimant's unsubstantiated diagnosis that the alleged PTSD 
had its origins in service.  See West v. Brown, 7 Vet. App. 
70, 78 (1994).  While the Veteran has reported that his PTSD 
is related to a verified in service stressor event, and he is 
certainly competent to report his symptoms (such as reporting 
symptoms which he claims show he has PTSD), his lay 
statements claiming that his PTSD symptoms are related to in-
service stressors are not competent evidence to support a 
finding on a medical question (such as diagnosis or etiology) 
requiring special experience or special knowledge.  See 
Espiritu, supra.  Thus, notwithstanding any PTSD diagnosis, 
service connection for PTSD is not warranted here because the 
preponderance of the competent evidence is against a finding 
of a diagnosis of PTSD based on a verified in-service 
stressor event.  38 C.F.R. § 3.304(f).

Based upon the foregoing, the Board finds that the 
preponderance of the competent and probative evidence is 
against the claim for service connection for PTSD.  Therefore 
the benefit-of-the-doubt rule is not applicable, and the 
claim must also be denied in this regard.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

2. Secondary Service Connection

The Veteran contends that his headaches, loss of weight, and 
hypertension are secondary to his PTSD.  He has alternatively 
contended that his headaches and hypertension have been 
present since service.

With regard to the claims for service connection for 
headaches, loss of weight, and hypertension as secondary to 
PTSD, the Board notes that 38 C.F.R. § 3.310 provides for 
service connection for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  In this case, however, as explained 
above, service connection has not been granted for PTSD; thus 
favorable action on the Veteran's claims for secondary 
service connection for headaches, loss of weight, and 
hypertension, as secondary to PTSD, is not warranted.

With regard to any claim for direct service connection for 
loss of weight, the Board notes that a key element to 
establishing service connection is to show that the Veteran 
does have the claimed disability.  This element may only be 
shown through evidence of a diagnosis.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Furthermore, symptoms alone, without a diagnosed or 
identifiable underlying condition does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
Thus, although the Veteran has reported loss of weight, no 
diagnosis of any underlying disability has been shown and as 
such, direct service connection for loss of weight must be 
denied.

With regard to the claim for direct service connection for 
headaches and hypertension, the Board notes that current 
disabilities have been shown in the private and VA treatment 
records.  Brammer, supra.  A review of the Veteran's STRs 
shows that on one occasion he complained of having headaches 
and the assessment was tension headaches.  STRs do not show 
any report of or finding of hypertension.  

Post-service treatment records show that the first medical 
notation of headaches was when he complained of headaches in 
January 1990 after falling on the pavement.  He subsequently 
complained of headaches on a VA treatment record in February 
2005.  With regard to hypertension, while elevated blood 
pressure readings were shown in January 1990, the first 
diagnosis of hypertension was in 2003.  

What is missing in this case is competent medical evidence of 
a link between the Veteran's headaches and service, and 
between his hypertension and service.  In the present case, 
the Veteran has not submitted or identified any medical 
opinion or other medical evidence regarding an etiological 
relationship to service that supports his claims.  Moreover, 
as more fully explained above, the Board has concluded that 
obtaining a VA examination is not necessary to decide these 
claims.

As noted above, his lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); Jandreau, supra; Buchanan, supra.  The Veteran is 
certainly competent to report he has headaches, and that he 
had elevated blood pressure readings.  However, he is not 
competent to report that his headaches are related to 
service, or that he has hypertension related to service.  
Espiritu, supra. 

With consideration of the evidence of record; the length of 
time between his discharge from service and the first medical 
notations of headaches and hypertension; and the absence of 
any medical opinion suggesting a causal link between either 
headaches or hypertension and service, the Board finds that 
the preponderance of the evidence is against the claims of 
service connection for headaches and for hypertension.  The 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for a mental disorder, to include PTSD, is 
denied.

Service connection for severe headaches is denied.

Service connection for loss of weight is denied.

Service connection for hypertension is denied.


____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


